Citation Nr: 1502400	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to attorney fees from past-due benefits from the award of a total rating based on individual unemployability (TDIU) due to service-connected disability, effective February 29, 2012.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to October 1969, the appellant was the Veteran's attorney, representing him in his claims for VA benefits at the time of a February 2012 rating decision that awarded entitlement to a TDIU.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant entitlement to attorney fees from past-due benefits.  The past-due benefits stem from the February 2012 rating decision which awarded the Veteran a TDIU, effective February 29, 2012.


FINDINGS OF FACT

1.  In a March 2011 rating decision, the RO, in effect, denied the Veteran entitlement to a TDIU.

2.  The Veteran filed a timely notice of disagreement (NOD) with the March 2011 rating decision in April 2011.  

3.  The appellant and the Veteran complied with requisite fee agreement requirements.  

4.  The RO granted entitlement to a TDIU, effective February 29, 2012, in the February 2012 rating decision.



CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due benefits based on the award of a TDIU in the February 2012 rating decision have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a).  An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied.  

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  See 38 C.F.R. § 14.636.  

As an initial matter, the Board finds that the Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in April 2011.  Moreover, the Veteran and his attorney have a valid fee agreement, which was dated and received by VA also in April 2011.  Cf. 38 C.F.R. §§ 14.636(g), (h).  Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f).

In January 2011, the Veteran contacted VA to provide notification that his doctors had advised him that he should not continue working because of heart problems and posttraumatic stress disorder.   He apparently indicated that he did not wish to file a TDIU claim at that time.  Nonetheless, in March 2011, the Veteran submitted a statement and medical evidence indicating that he was not presently able to work. 

A March 2011 deferred rating decision instructed that the Veteran should be contacted in order to enquire whether he had quit working.  A March 2011 report of contact shows that the Veteran apparently informed VA that he had not yet quit his job, but that his doctors were keeping him from working.   

Subsequently, the RO issued a March 2011 rating decision, wherein it specifically noted that the issue of entitlement to TDIU would not be taken because the Veteran was still employed.  The Veteran was instructed to notify the RO once he was no longer employed. 

In April 2011, the Veteran filed an NOD specifically disagreeing with the RO's failure to consider and adjudicate the TDIU claim in the March 2011 rating decision.  The RO subsequently issued a notice in May 2011, instructing the Veteran that the April 2011 statement was not accepted as an NOD, but as a claim for a TIDU.  

In a July 2011 statement, the Veteran expressed confusion with the refusal to accept the April 2011 statement as an NOD, and clarified that when he was contacted by VA in March 2011, he had indicated that he was forced to stop working on February 2, 2011, due to heart disease, and that was receiving income compensation form a disability insurance policy, but that he was already unable to work.  In short, he was unemployable at that time.  The RO subsequently granted entitlement to a TDIU in the February 2012 rating decision, effective February 29, 2012.  

Upon review of the record, it is clear that by stating that it would not take up the issue of entitlement to a TDIU in the March 2011 rating decision, the RO was effectively denying the Veteran entitlement to a TDIU.  Thus, the Board finds that the Veteran filed a timely NOD with the RO's denial of entitlement to a TDIU in the March 2011 rating decision.  

Even if the Board were to find that the RO did not decide the Veteran's TDIU claim in the March 2011 rating decision, the United States Court of Appeals for Veteran's Claims (Court) has held that an NOD can attach to an RO's failure to adjudicate a claim which was properly before it so long as the NOD can be fairly read as encompassing the RO's failure to adjudicate that particular claim.  See Isenbart v. Brown, 7 Vet. App. 537 (1995); Garlejo v. Brown, 10 Vet. App. 229 (1997).  Such may alternatively be said of the Veteran's April 2011 NOD.

As the appellant's appointment as the Veteran's representative is valid, the fee agreement is valid, and the Veteran filed a timely notice of disagreement with the March 2011 rating decision that effectively denied entitlement to a TDIU, the criteria for the award of attorney fees to the appellant based on past-due benefits to the Veteran for the award of a TDIU are met.  See 38 C.F.R. § 14.636.


ORDER

Attorney fees from past-due benefits from the award of a TDIU, effective February 29, 2012, are granted pursuant to the attorney fee agreement between the Veteran and his attorney.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


